The prosecution against this appellant originated in the county court of Tuscaloosa county; the specific charge being a violation of the state prohibition laws. He was convicted in the county court, and appealed to the circuit court. In the circuit court he was tried by a jury, upon a complaint filed by the solicitor, charging the same offense. The jury returned a verdict of guilty, and judgment following the verdict was duly pronounced, from which judgment this appeal was taken. No points of decision are presented for the consideration of this court. The record proper, upon which the appeal is predicated, is regular in all respects, and therefore free from error. Let the judgment of conviction in the circuit court be affirmed. Affirmed.